

Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED LETTER OF CREDIT REIMBURSEMENT AGREEMENT


    This First Amendment to Amended and Restated Letter of Credit Reimbursement
Agreement, dated as of October 30, 2020 (this “Amendment”), amends the Amended
and Restated Letter of Credit Reimbursement Agreement, dated as of November 7,
2019 (as amended, restated, supplemented or otherwise modified, the
“Agreement”), among Renaissance Reinsurance Ltd. (the “Borrower”), various
Lenders party thereto, and ING Bank N.V., London Branch, as Agent. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed thereto in the Agreement.


WHEREAS, the Letter of Credit described in Section 2.1(a)(i)(x) of the Agreement
was amended on the Effective Date to have a stated amount of $290,000,000;
WHEREAS, the Borrower has requested that the stated amount of the Letter of
Credit described in Section 2.1(a)(i)(x) of the Agreement be reduced to
$225,000,000 and that the facility be extended;
WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:
SECTION 1.    AMENDMENTS. As of the First Amendment Effective Date (as defined
below), the Agreement is hereby amended as follows:
1.1    Amendment to Recital. The second WHEREAS clause is amended in its
entirety to read as follows:
WHEREAS, the Borrower has requested to amend and restate the Existing Agreement
to provide a credit facility for the purpose of issuing letters of credit to
provide Funds at Lloyd’s to support the underwriting capacity provided by the
Corporate Member to the Supported Syndicate for the 2020 underwriting year of
account (and prior open years), and, following the First Amendment Effective
Date, for the 2021 underwriting year of account (and prior open years)
(“Permitted Uses”);
1.2    Amendments to Section 1.1.
(a)    Clause (b) of the definition of “Default Rate” in Section 1.1 of the
Agreement is amended by replacing “Eurodollar Rate” with “Federal Funds
Effective Rate”.



--------------------------------------------------------------------------------



(b)    Clause (f) of the definition of “Full Collateralization Event” in Section
1.1 of the Agreement is amended by deleting the words “December 31, 2020” and
inserting “December 31, 2021” therefor.
(c)    Section 1.1 of the Agreement is amended by adding the following
definitions in alphabetical order:
“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.
“First Amendment Effective Date” means October 30, 2020.
(d)    The definition of “Eurodollar Rate” is deleted.
1.3    Amendments to Section 2.1.
(a)    The first paragraph of Section 2.1(a) of the Agreement is amended in its
entirety to read as follows:
(i) On the date of the Existing Agreement, each Lender issued, at the request
and for the account of the Borrower, such Lender’s Applicable Percentage of (x)
a Letter of Credit denominated in Dollars with a stated amount of $360,000,000,
which Letter of Credit was previously amended to have a stated amount of
$380,000,000, subsequently amended to have a stated amount of $180,000,000, and
subsequently amended to have a stated amount of $255,000,000, and (y) a Letter
of Credit denominated in Pounds with a stated amount of £85,000,000, which
Letter of Credit was previously cancelled, in each case, to support the
obligations of the Corporate Member with respect to the Supported Syndicate;
(ii) as of the Effective Date, each Lender agreed to amend the Letter of Credit
described in clause (a)(i)(x) above to change the stated amount of $255,000,000
to a stated amount of $290,000,000; and (iii) as of the First Amendment
Effective Date, each Lender agreed to amend the Letter of Credit described in
clause (a)(i)(x) above to change the stated amount of $290,000,000 to a stated
amount of $225,000,000.
(b)    Section 2.1(b) of the Agreement is amended in its entirety to read as
follows:
(b)    The Agent shall not issue a Letter of Credit except with Lloyd’s as the
beneficiary thereof. Once an Expiry Notice has been issued or the Letter of
Credit has an expiration date occurring on or after December 31, 2024, the Agent
shall
    

--------------------------------------------------------------------------------



not amend the date set forth in such Expiry Notice except with the consent of
all of the Lenders.
(c)    Section 2.1(c) of the Agreement is amended in its entirety to read as
follows:
(c)    The Agent (i) shall, if the Agent has not already amended the Letter of
Credit to have an expiration date on or before December 31, 2024, issue an
Expiry Notice no later than December 31, 2020 for the outstanding Letters of
Credit and (ii) may, and upon the request of the Required Lenders shall, issue
an Expiry Notice when a Default has occurred and is continuing; provided,
however, that upon the occurrence of a Default pursuant to Section 10.1(e) or
10.1(f), the Agent shall immediately issue an Expiry Notice.
1.4    Amendment to Section 2.2(d). Section 2.2(d) of the Agreement is amended
by replacing “Eurodollar Rate” where it appears therein with “Federal Funds
Effective Rate”.


    2. Representations and Warranties. The Borrower represents and warrants to
the Agent and the Lenders that:


(a)Authorization. The Borrower has the requisite power and authority to execute
and deliver this Amendment and to perform and observe the terms and conditions
stated herein and in the Agreement, and the Borrower has taken all necessary
corporate or other action to authorize its execution, delivery and performance
of this Amendment and the Agreement, as amended hereby.


(b)No Conflict. The Borrower’s execution, delivery and performance of this
Amendment do not and will not: (i) violate or contravene its Organizational
Documents; (ii) violate or contravene any order, writ, law, treaty, rule,
regulation or determination of any Governmental Authority, in each case
applicable to or binding upon it or any of its property; or (iii) result in the
breach of any provision of, or in the imposition of any lien or encumbrance
(except for liens or encumbrances created under the Credit Documents) under, or
constitute a default or event of default under, any agreement or arrangement to
which it is a party or by which it or any of its property is bound.


(c)Governmental Approvals. No authorization, approval or consent of, or notice
to or filing with, any Governmental Authority is required to be made by the
Borrower in connection with the execution and delivery by the Borrower of this
Amendment or the issuance by the Lenders of any Letter of Credit, or amendment
thereto, or other Obligations for the account of the Borrower pursuant to the
Agreement, as amended by this Amendment, except for those which have been duly
obtained, taken, given or made and are in full force and effect.


(d)Enforceability. This Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
affected by (i) applicable bankruptcy,
    

--------------------------------------------------------------------------------



insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws relating to or affecting the enforcement of creditors’ rights generally
and/or (ii) general principles of equity (regardless of whether such enforcement
is considered in a proceeding at law or in equity) and good faith and fair
dealing.


(e)Representations and Warranties. On the date hereof, each representation and
warranty set forth in Section 7 of the Agreement, as amended by this Amendment,
is true and correct in all material respects on and as of the date hereof with
the same effect as if made on and as of the date hereof (except to the extent
any such representation or warranty relates solely to an earlier date, in which
case such representation or warranty was true and correct as of such date).


(f)No Default. No Default, Event of Default, Full Collateralization Event or
Partial Collateralization Event exists or will exist after giving effect to this
Amendment, unless with respect to Partial Collateralization Events, Eligible
Collateral with a Collateral Value at least equal to the Required Collateral
Account has been deposited into the Collateral Account.


    3.    Effectiveness. This Amendment shall become effective on the date (the
“First Amendment Effective Date”) when the Agent has received each of the
following, in form and substance satisfactory to the Agent:


(a)counterparts of this Amendment signed by the Borrower and each other party
hereto;


(b)certified copies of all documents evidencing any necessary corporate (or
other similar) action, and any material third-party consents and governmental
approvals (if any) required for the execution, delivery and performance by the
Borrower of this Amendment;


(c)confirmation that (i) there have been no changes to the articles or
certificate of formation (or similar charter document) and the bylaws or
operating agreement (or similar governing documents) of the Borrower since the
Effective Date and (ii) the resolutions delivered to the Agent on November 7,
2019 remain in full force and effect;


(d)opinions letters of Willkie Farr & Gallagher LLP addressed to the Lenders and
the Agent;


(e)confirmation from Lloyd’s that the Managing Agent has submitted all necessary
documents regarding its plan to provide Funds at Lloyd’s;


(f)the Borrower shall have delivered to the Agent a Letter of Credit Application
with respect to the decrease in the amount of the Letter of Credit;


(g)all amounts that are then due and payable pursuant to Section 3 and Section
12.4 of the Agreement;


    

--------------------------------------------------------------------------------



(h)receipt by each Lender of the fees described in the fee letter dated the date
hereof executed by the Agent, the Lenders and the Borrower; and


(i)such other documents as Agent or any Lender may reasonably request.


    4.    Miscellaneous.


(a)On and after the date hereof, as used in the Agreement, “hereinafter,”
“hereto,” “hereof” and words of like import and all references in the Agreement,
the other Credit Documents and the respective exhibits and schedules thereto
shall, unless the context otherwise requires, be deemed to be references to the
Agreement as amended hereby and as further amended from time to time.


(b)Except as expressly amended hereby, the parties hereto agree that the
Agreement is ratified and confirmed, as amended hereby, and shall remain in full
force and effect in accordance with its terms and that all provisions of this
Amendment are the legally binding and enforceable agreements of the parties
hereto and their permitted successors and assigns.


(c)This Amendment and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.


(d)The provisions of Sections 12.15 and 12.16 of the Agreement regarding, among
other things, jurisdiction, service of process and waiver of trial by jury,
shall apply to this Amendment as if the same were set out in full herein in this
place.


(e)This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.  Delivery of a counterpart hereof, or
a signature page hereto, by facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed original counterpart thereof.


(f)Section captions used in this Amendment are for convenience only and shall
not affect the construction of this Amendment.


(g)This Amendment is a Credit Document.


[Signature Pages Follow]


    


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.


RENAISSANCE REINSURANCE LTD.




By: /s/ Matthew W. Neuber
Name: Matthew W. Neuber
Title: Senior Vice President & Corporate Treasurer


    

--------------------------------------------------------------------------------



ING BANK N.V., LONDON BRANCH., as Agent and a Lender




By: /s/ O. Yu
Name: O. Yu
Title: Director






By: /s/ A. Prosser
Name: A. Prosser
Title: Vice President


    


--------------------------------------------------------------------------------







BANK OF MONTREAL, LONDON BRANCH, as Lender




By: /s/ Tom Woolgar
Name: Tom Woolgar
Title: MD




By: /s/ Scott Matthews
Name: Scott Matthews
Title: MD




    

--------------------------------------------------------------------------------









CITIBANK EUROPE PLC., as a Lender




By: /s/ Niall Tuckey
Name: Niall Tuckey
Title: Director




    